Exhibit 10.10.3

 

AMENDMENT NO. 2 TO CREDIT AGREEMENT AND CONSENT

 

AMENDMENT NO. 2 TO CREDIT AGREEMENT, dated as of March 22, 2013 (this “Amendment
No. 2”), is by and among Wells Fargo Capital Finance, LLC, a Delaware limited
liability company, as agent for the Lenders (as hereinafter defined) pursuant to
the Credit Agreement as defined below (in such capacity, together with its
successors and assigns, and any replacement, in such capacity, “Agent”), the
parties to the Credit Agreement as lenders (individually, each a “Lender” and
collectively, “Lenders”), Colt Defense LLC, a Delaware limited liability company
(“Parent” or “US Borrower”), Colt Canada Corporation, a Nova Scotia corporation
(“Canadian Borrower” and, together with US Borrower, each individually a
“Borrower” and collectively, “Borrowers”), and Colt Finance Corp., a Delaware
corporation (“Colt Finance”) as a guarantor.

 

W I T N E S S E T H:

 

WHEREAS, Agent, Lenders, Borrowers and Guarantors are parties to financing
arrangements pursuant to which Lenders (or Agent on behalf of Lenders) may make
loans and advances and provide other financial accommodations to Borrowers as
set forth in the Credit Agreement dated as of September 29, 2011, by and among
Agent, Lenders, Borrowers and certain of Borrowers’ affiliates (as amended by
Amendment No. 1 to the Credit Agreement , dated February 24, 2012, and as the
same now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated, restructured, refinanced or replaced, the “Credit Agreement”)
and the other Loan Documents;

 

WHEREAS, Borrowers have advised that Parent will redeem certain of its Equity
Interests from Persons other than the Permitted Holders (the “2013 Stock
Redemption”) and have requested that Agent and Lenders consent to the Restricted
Payments constituting the 2013 Stock Redemption;

 

WHEREAS, Agent and Lenders are willing to provide such consent, all on the terms
and subject to the conditions contained herein; and

 

WHEREAS, by this Amendment No. 2, Agent, Lenders, Borrowers and Colt Finance
intend to evidence such consent and the amendments set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, the parties hereto agree as follows:

 

1.                        Definitions

 

(a)                       Additional Definitions.  As used herein or in the
Credit Agreement or any of the other Loan Documents, the following terms shall
have the meanings given to them below and the Credit Agreement shall be deemed
and is hereby amended to include, in addition and not in limitation, the
following:

 

(i)                                     “Amendment No. 2” shall mean Amendment
No. 2 to Credit Agreement and Consent by and among Borrowers, Colt Finance,
Agent and Lenders, as

 

--------------------------------------------------------------------------------


 

the same now exists or may hereafter be amended, modified, supplemented,
extended, renewed, restated, restructured, refinanced or replaced

 

(ii)                                  “Amendment No. 2 Effective Date” shall
mean the date on which all conditions precedent to the effectiveness of
Amendment No. 2 have been satisfied or waived.

 

(iii)                               “2013 Stock Redemption” has the meaning set
forth in the recitals to Amendment No. 2.”

 

(b)                       Interpretation.  For purposes of this Amendment No. 2,
all terms used herein which are not otherwise defined herein, including but not
limited to, those terms used in the recitals hereto, shall have the respective
meanings assigned thereto in the Credit Agreement as amended by this Amendment
No. 2.

 

2.                        Consent to 2013 Stock Redemption.  Notwithstanding
anything to the contrary contained in the Credit Agreement (including, without
limitation, Section 6.9 of the Credit Agreement), Lenders hereby consent to the
Restricted Payments constituting the 2013 Stock Redemption; provided, that,
(a) no Default or Event of Default shall have occurred and be continuing
immediately before or immediately after giving effect thereto, (b) the aggregate
amount of such Restricted Payments shall not exceed $14,000,000, (c) immediately
before and immediately after giving effect to such Restricted Payments (i) the
sum of Excess Availability plus Borrowers’ cash on hand shall not be less than
$30,000,0000 and (ii) Excess Availability shall not be less than $15,000,000;
and (d) such Restricted Payments shall occur not later than  April 1, 2013.

 

3.                        Representations and Warranties.  Each Borrower and
Colt Finance (collectively, “Loan Parties” and each, a “Loan Party”), jointly
and severally, hereby represents and warrants to Lender Group as follows: 

 

(a)                           This Amendment No. 2 and each of the documents,
instruments and agreements executed and delivered in connection herewith
(collectively, with this Amendment No. 2, the “Amendment Documents”) have been
duly authorized, executed and delivered by all necessary action of each Loan
Party party hereto and thereto and constitutes the legal, valid and binding
obligations of each such Loan Party party thereto enforceable against each Loan
Party in accordance with its respective terms, except as such enforceability may
be limited by bankruptcy, moratorium or similar laws relating to or limiting
creditors’ rights generally;

 

(b)                       The execution, delivery, and performance by each Loan
Party of this Amendment and each other Amendment Document to which it is a party
and the consummation of the transactions contemplated hereby and thereby do not
and will not require any registration with, consent, or approval of, or notice
to, or other action with or by, any Governmental Authority, other than
registrations, consents, approvals, notices, or other actions that have been
obtained and that are still in force and effect where the failure to obtain the
foregoing has or could reasonably be expected to have a Material Adverse Change;

 

(c)                        As to each Loan Party, the execution, delivery, and
performance by such Loan Party of this Amendment No. 2 and each other Amendment
Document to which it is a

 

--------------------------------------------------------------------------------


 

party and the transactions contemplated hereby and thereby do not and will not
(i) violate any provision of federal, provincial, state, or local law or
regulation applicable to any Loan Party or its Subsidiaries, or any order,
judgment, or decree of any court or other Governmental Authority binding on any
Loan Party or its Subsidiaries, where such violation has or could reasonably be
expected to have a Material Adverse Change, (ii) violate any provisions of the
Governing Documents of any Loan Party or its Subsidiaries, (iii) conflict with,
result in a breach of, or constitute (with due notice or lapse of time or both)
a default under any Material Contract of any Loan Party or its Subsidiaries
where any such conflict, breach or default has or could individually or in the
aggregate reasonably be expected to have a Material Adverse Effect,(iv) result
in or require the creation or imposition of any Lien of any nature whatsoever
upon any assets of any Loan Party, other than Permitted Liens, or (v) require
any approval of any holders of Equity Interests of a Loan Party or any approval
or consent of any Person under any Material Contract of any Loan Party, other
than consents or approvals that have been obtained and that are still in force
and effect and except, in the case of Material Contracts, for consents or
approvals, the failure to obtain could not individually or in the aggregate
reasonably be expected to have a Material Adverse Change; and

 

(d)                       No Default or Event of Default has occurred and is
continuing.

 

4.                        Covenant regarding 2012 Financial Statements. 
Borrowers shall, by not later than April 1, 2013, deliver or cause to be
delivered to Agent the consolidated audited financial statements of Parent and
its Subsidiaries for the fiscal year ended December 31, 2012, in form and
substance satisfactory to Agent, in accordance with clause (c) of Schedule 5.1
to the Credit Agreement; it being understood that the draft consolidated
financial statements of Parent and its Subsidiaries for such fiscal year
delivered to Agent on March 20, 2013 are satisfactory to Agent.

 

5.                        Amendment Fee.  In addition to all other fees,
charges, interest and expenses payable by Borrowers to Agent and Lenders under
the Credit Agreement and the other Loan Documents, Borrowers shall pay to Agent,
for the ratable benefit of Lenders, an amendment  fee of $15,000, which amount
is fully earned and payable on the Amendment No. 2 Effective Date and may be
charged directly to any loan account(s) of Borrowers maintained by Agent.

 

6.                        Conditions Precedent.  This Amendment No. 2 shall only
be effective upon the receipt by Agent of counterparts of this Amendment No. 2
duly authorized, executed and delivered by Borrowers, Colt Finance and Required
Lenders

 

7.                        General.

 

(a)                       Effect of this Amendment.  Except as expressly
provided herein or in the other Amendment Documents, no other changes or
modifications to the Loan Documents are intended or implied, and in all other
respects the Loan Documents are hereby specifically ratified, restated and
confirmed by all parties hereto as of the date hereof.  On and after the
Amendment No. 2 Effective Date each Amendment Document shall for all purposes
constitute a Loan Document.

 

(b)                       Governing Law.  THE VALIDITY OF THIS AMENDMENT NO. 2,
THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE
PARTIES HERETO WITH RESPECT TO ALL MATTERS ARISING

 

--------------------------------------------------------------------------------


 

HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

(c)                        Binding Effect.  This Amendment No. 2 and each of the
other Amendment Documents, shall bind and inure to the benefit of the respective
successors and permitted assigns of each of the parties hereto.

 

(d)                       Counterparts, etc.  Each Amendment Document may be
executed in any number of counterparts and by different parties on separate
counterparts, each of which, when executed and delivered, shall be deemed to be
an original, and all of which, when taken together, shall constitute but one and
the same agreement.  Delivery of an executed counterpart of each Amendment
Document by telefacsimile or other electronic method of transmission shall be
equally as effective as delivery of an original executed counterpart of such
Amendment Document.  Any party delivering an executed counterpart of each
Amendment Document by telefacsimile or other electronic method of transmission
also shall deliver an original executed counterpart of such Amendment Document
but the failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of such Amendment Document.

 

[Signature Pages Follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to be
duly executed and delivered by their authorized officers as of the day and year
first above written.

 

 

COLT DEFENSE LLC

 

 

 

By:

/s/ Jeffrey G. Grody

 

 

Name:

Jeffrey G. Grody

 

 

Title:

Secretary

 

 

 

 

 

COLT CANADA CORPORATION

 

 

 

By:

/s/ Jeffrey G. Grody

 

 

Name:

Jeffrey G. Grody

 

 

Title:

Secretary

 

 

 

 

 

COLT FINANCE CORP.

 

 

 

By:

/s/ Jeffrey G. Grody

 

 

Name:

Jeffrey G. Grody

 

 

Title:

Secretary

 

--------------------------------------------------------------------------------


 

 

AGENT AND LENDERS

 

 

 

WELLS FARGO CAPITAL FINANCE, LLC, as Agent and as a Lender

 

 

 

By:

/s/ Willis A. Williams

 

 

Name:

Willis A. Williams

 

 

Title:

Vice President

 

 

 

 

 

WELLS FARGO CAPITAL FINANCE CORPORATION CANADA, as a Lender

 

 

 

By:

Domenic Cosentino

 

 

Name:

Domenic Cosentino

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------